Detailed Action
Summary
1. This office action is in response to the application filed on February 12, 2020
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 02/12/2020 are acceptable. 
EXAMINER’S AMENDMENT 
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Kao Dah-Bin on 12/27/2021.
Examiner initiated an interview to correct several minor informalities. Consequently agreement was reached and the following corrections are made.
Claim 2:
The integrated circuit of claim 1, wherein the current detection circuit 2further comprises a tracking circuit configured to track [[the]] a drain-to-source voltage across the 3output transistor and reproduce the regulated output voltage in the current detection circuit, the 4tracking circuit comprising a unity-gain amplifier coupled to the output terminal.
Claim 7:
The integrated circuit of claim 6, further comprising a tracking circuit configured to track [[the]] a drain-to-source voltage across [[the]] an output transistor and reproduce [[the]] a  regulated output voltage in the current detection circuit, the tracking circuit comprising a unity-gain amplifier coupled to the output terminal.
Claim 11:
The integrated circuit of claim 10, wherein the linear regulator comprises: a differential amplifier which comprises: a first input node for receiving a reference voltage; a second input node for coupling to a feedback node to receive [[a]] the feedback signal representing a sample of an output voltage of the linear regulator; and an output node for providing a control voltage based on a differential between the reference voltage and the sample of the output voltage; and an output transistor which comprises: a gate node coupled to the differential amplifier to receive the control voltage; and a drain node coupled to the output terminal and providing a drain current to the output terminal; wherein the output terminal provides [[a]] the feedback current to the feedback node and [[a]] the load current to the load device.
Claim 16:
A method for detecting a load current of a voltage regulator, an output 2terminal of the voltage regulator providing a total current that is divided into [[a]] the load current to a 3load device and a feedback current for providing a feedback signal to the voltage regulator, the 4method comprising:  5providing a first current that is proportional to the 
Claim 17: 
The method of claim 16, further comprising tracking [[the]] a drain-to-source voltage across [[the]] an output transistor and reproducing [[the]] a regulated output voltage in [[the]] a current 3detection circuit.
Allowable subject matter
6. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a current detection circuit coupled to the output terminal, the current detection 20circuit including:  21a current sampling circuit, including:  22a first current circuit that provides a first current that is proportional to 23the drain current; and  24a second current circuit that provides a second current that is 25proportional to the feedback current;  26wherein the current sampling circuit is configured to provide a third 27current that is a difference between the first current and the 28second current, the third current being proportional to the load current; and a current comparator circuit configured to: compare the third current with a threshold current; and  32output a detection signal that indicates whether the third current 33matches the threshold current, thereby indicating a target load 34device is detected."
In re to claim 6, claim 6 the prior art fails to disclose or suggest the emboldened and italicized features recites “the current detection circuit, comprising: a current sampling circuit, providing: a first current that is proportional to the total current; a second current that is proportional to the feedback current; and a third current that is proportional to the load current; and a current comparator circuit configured to: compare the third current with a threshold current; and output a detection signal that indicates whether the third current matches the threshold current, thereby indicating a target load device is detected.”
In re to claim 16, claim 16 the prior art fails to disclose or suggest the emboldened and italicized features recites “providing a first current that is proportional to the total current;  6providing a second current that is proportional to the feedback current;  7determining a third current that is proportional to the load current;  8comparing the third current with a threshold current; and  9outputting a detection signal that indicates whether the third current matches the 10threshold current, thereby indicating a target load device is detected..”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5, claims 2-5 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 7-15, claims 7-15 depend from claim 6, thus are also allowed for the same reasons provided above.
In re to claims 17-20, claims 17-20 depend from claim 6, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ONO (20190011944) discloses a regulator circuit according to one aspect of the present disclosure includes: a voltage detection circuit that detects a magnitude of an output voltage of an output node, and outputs a feedback voltage that indicates a result of the detection; an error amplifier circuit that compares the feedback voltage with a reference voltage, and outputs a voltage that indicates a result of the comparison; an output circuit that supplies an output current to the output node according to the voltage output by the error amplifier circuit; a current detection circuit that detects a magnitude of the output current; and a current bias circuit that supplies an output bias current to the output node, and increases or decreases the output bias current based on a result of the detection of the current detection circuit.

Iriarie (8928296) discloses a low dropout voltage regulator (LDO) includes first and second amplifiers and a current mirror. The first amplifier includes a first input receiving a reference voltage and a second input receiving a voltage proportional to an output of the LDO. The current mirror includes an input current at a first end of the current mirror to an output current at a second end of the current mirror, the input current controlled by an output of the first amplifier and the output current being supplied to the output of the LDO. The second amplifier includes a first input coupled to the first end of the current mirror and a second input coupled to the second end of the current mirror.
Contact Information

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839